Citation Nr: 0505671	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  98-19 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for auriculoventricular block, coronary artery disease, 
status post myocardial infarction, with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection for 
auriculoventricular block, coronary artery disease, status 
post myocardial infarction, with hypertension, and assigned a 
disability rating of 30 percent.  By a supplemental statement 
of the case dated in May 1999, the RO increased the veteran's 
disability rating from 30 percent to 60 percent with an 
effective date of October 1997.

This claim was previously before the Board in March 2000 and 
December 2003.  Each time the Board remanded the claim for 
further development.  The requested development has been 
completed and the case has since returned to the Board.

The claimant testified before the undersigned at a Travel 
Board hearing in November 2001.  A transcript of that hearing 
is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5103A.  This duty includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In December 2003, the Board requested that the veteran be 
afforded a cardiovascular examination to determine the 
current severity of his heart disorder.  The examiner was 
specifically requested to provide an estimated metabolic 
equivalent (METs) level.  The request explained that a MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  The examiner was also requested to address 
whether the veteran's test results met the following 
criteria: "1.  Chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, 2.  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dysnpea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent." 

The record reveals that the veteran was afforded a VA 
cardiovascular examination in April 2004.  While otherwise 
adequate, this examination failed to provide the veteran's 
estimated MET level.  

Given the foregoing, the Board finds that compliance with the 
December 2003 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
Social Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).

Correspondence dated in May 2002 shows that the veteran is in 
receipt of Social Security disability benefits, but the 
medical records underlying that award are not on file.  The 
duty to assist the veteran includes obtaining these records.  
Voerth v. West, 13 Vet. App. 117 (1999) (as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight);  
Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, this case 
must be remanded to the RO so that it may request these 
records.  This process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Also, in review of the file, the Board notes that the veteran 
submitted a VA Form 21-4138 in July 1996 in which he stated 
"I, Gary Smith, disagree on my percent of 50% do [sp] to my 
sleep problem.  I which [sp] to appeal the VA decision."  
The Board also notes that at the time of the statement the 
veteran was not service connected for sleep apnea but was 
receiving a 50 percent combined evaluation for his service 
connected heart condition, pulmonary disease and nondisplaced 
nasal fracture.  The RO issued a statement of the case (SOC) 
in August 1996 with regard to the sleep disorder issue but 
the veteran never filed a substantive appeal.  The Board is 
of the opinion that the July 1996 statement may possibly be 
construed as a notice of disagreement (NOD) to the ratings 
assigned his service connected heart disorder, pulmonary 
disease and nondisplaced nasal fracture in a July 1996 rating 
decision.

Finally, the Board notes that during the course of the 
veteran's appeal, the criteria for rating cardiovascular 
disease was revised, effective January 12, 1998.  Since the 
veteran's claim was received in October 1997, both the new 
and old criteria are applicable.  

Accordingly, the case is REMANDED for the following action:

1)  The RO should afford the April 2004 
VA examiner the opportunity to supplement 
his report and specifically include the 
veteran's estimated metabolic equivalent 
(METs) level.  If the April 2004 VA 
examiner is unavailable or another 
examination is needed the RO should 
schedule the veteran for a new VA 
cardiovascular examination and direct the 
new examiner to include the veteran's 
estimated metabolic equivalent (METs) 
level. 

2)  The RO should contact the SSA and 
obtain all 
medical records used in determining 
the veteran's 
entitlement to Social Security 
disability benefits, as well as copies 
of any administrative decisions, 
examination reports, hearing 
transcripts, etc.  Once obtained, all 
documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in 
writing and associated with the claims 
folder.

3)  The RO should consider whether the 
veteran's July 1996 statement constitutes 
an NOD with any or all of the disability 
evaluations assigned in the July 1996 
rating decision.

If the RO finds that the July 1996 
statement is a valid NOD with respect to 
the veteran's disability rating for 
service connected heart disorder, 
pulmonary disease and/or nondisplaced 
nasal the RO should issue a Supplemental 
Statement of the Case (SSOC) specifically 
regarding those issue(s).  

4)  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.  This SSOC should discuss the 
relevant criteria, either pre-January 
1998 or post-January 1998, with regard to 
the relevant time period.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




